Case: 11-60275     Document: 00511621469         Page: 1     Date Filed: 10/04/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          October 4, 2011

                                     No. 11-60275                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



LEROY DONALD NESBIT,

                                                  Plaintiff-Appellee
v.

MANIKA KEMP, Individually and in her official capacity,

                                                  Defendant-Appellant



                 Appeal from the United States District Court for
                      the Northern District of Mississippi
                             USDC No. 2:09-CV-156


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The district court denied dismissal of Leroy Nesbit’s complaint of
discrimination, in violation of 42 U.S.C. § 1981, in response to Manika Kemp’s
qualified immunity defense. Because the record shows material fact issues, this
court must dismiss for want of jurisdiction.
        The district court’s finding that fact issues are raised is supported by the
testimony of the plaintiff. (Record pp. 331, 645). Dr. Kemp was the principal


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60275    Document: 00511621469       Page: 2   Date Filed: 10/04/2011



                                 No. 11-60275

supervising Mr. Nesbit, a teacher.         Nesbit testified that he was rudely
interrupted in class, required to do more work, urged to resign, interfered with
in his ability to teach, etc.—as other white teachers were treated but not the
black teachers.
      APPEAL DISMISSED.




                                       2